      12-10202-mew             Doc 6706        Filed 08/14/19 Entered 08/14/19 14:39:45                     Main Document
                                                            Pg 1 of 3


                                              Presentment Date: August 30, 2019 at 11:00 a.m. (ET)
                                              Response Deadline: August 28, 2019 at 4:00 p.m. (ET)
                       Hearing Date (Only if Objection Filed): September 4, 2019 at 10:00 a.m. (ET)
         Pauline K. Morgan
         Sean T. Greecher
         YOUNG CONAWAY STARGATT &
         TAYLOR, LLP
         1270 Avenue of the Americas, Suite 2210
         New York, New York 10020
         Telephone: (212) 332-8840
         Facsimile:   (212) 332-8855

         Counsel to the Reorganized Debtor

         UNITED STATES BANKRUPTCY COURT
         SOUTHERN DISTRICT OF NEW YORK

                                                                       )
         In re:                                                        )       Chapter 11
                                                                       )
         EASTMAN KODAK COMPANY,1                                               Case No. 12-10202 (MEW)
                                                                       )
                                     Reorganized Debtor.               )
                                                                       )
                                                                       )

             NOTICE OF PRESENTMENT OF REORGANIZED DEBTOR’S MOTION PURSUANT
              TO SECTION 350 OF THE BANKRUPTCY CODE, BANKRUPTCY RULE 5010 AND
             LOCAL RULE 5010-1 TO REOPEN THE CHAPTER 11 CASE OF EASTMAN KODAK
                  COMPANY FOR THE LIMITED PURPOSES OF (I) CONSIDERING THE
                   REORGANIZED DEBTOR’S MOTION TO ENFORCE THE PLAN AND
               CONFIRMATION ORDER, INCLUDING THE DISCHARGE AND INJUNCTION
                        PROVISIONS, AND (II) GRANTING RELATED RELIEF

                            PLEASE TAKE NOTICE that on August 30, 2019 at 11:00 a.m. (ET), the

         attached Reorganized Debtor’s Motion Pursuant to Section 350 of the Bankruptcy Code,

         Bankruptcy Rule 5010 and Local Rule 5010-1 to Reopen the Chapter 11 Case of Eastman Kodak

         Company for the Limited Purposes of (I) Considering the Reorganized Debtor’s Motion to

         Enforce the Plan and Confirmation Order, Including the Discharge and Injunction Provisions,


         1
               The last four digits of the Reorganized Debtor’s federal tax identification number are 7150. The location of the
               Reorganized Debtor’s corporate headquarters is: 343 State Street, Rochester, NY 14650.
24974835.2
      12-10202-mew       Doc 6706      Filed 08/14/19 Entered 08/14/19 14:39:45          Main Document
                                                    Pg 2 of 3


         and (II) Granting Related Relief (the “Motion”) will be presented to the Honorable Michael E.

         Wiles, Bankruptcy Judge, in the United States Bankruptcy Court for the Southern District of

         New York (the “Court”), at One Bowling Green, New York, New York 10004 for approval and

         signature.

                       PLEASE TAKE FURTHER NOTICE that responses or objections, if any, to

         the relief requested in the Motion must: (a) be in writing; (b) conform to the Federal Rules of

         Bankruptcy Procedure (the “Bankruptcy Rules”), the Local Bankruptcy Rules for the Southern

         District of New York (the “Local Rules”), all General Orders applicable to chapter 11 cases in

         the United States Bankruptcy Court for the Southern District of New York, (c) be filed

         electronically with the Court on the docket of In re Eastman Kodak Company, Case No. 12-

         10202 (ALG) by registered users of the Court’s electronic filing system and served by U.S. mail,

         overnight delivery or hand delivery upon (a) the Chambers of the Honorable Michael E. Wiles,

         United States Bankruptcy Court for the Southern District of New York, One Bowling Green,

         New York, New York 10004, (b) the Reorganized Debtor and their counsel and (c) The United

         States Trustee, United States Federal Building, 201 Varick Street, Suite 1006, New York, NY

         10014, so as to be actually received no later than August 28, 2019 at 4:00 p.m. (ET).


                       PLEASE TAKE FURTHER NOTICE that if a written Objection is timely filed

         and served, a hearing will be scheduled and held to consider the Motion before the Honorable

         Michael E. Wiles in the Bankruptcy Court.




24974835.2

                                                        2
      12-10202-mew       Doc 6706     Filed 08/14/19 Entered 08/14/19 14:39:45          Main Document
                                                   Pg 3 of 3


                       PLEASE TAKE FURTHER NOTICE that if no Objections to the Motion are

         received by the Objection Deadline, the Debtors may, on or after the Objection Deadline, submit

         to the Bankruptcy Court an order substantially in the form of the proposed order annexed to the

         Motion, which order may be entered with no further notice.


         Dated: August 14, 2019                            /s/ Sean T. Greecher
                New York, New York                         Pauline K. Morgan
                                                           Sean T. Greecher
                                                           YOUNG CONAWAY STARGATT &
                                                           TAYLOR, LLP
                                                           1270 Avenue of the Americas
                                                           Suite 2210
                                                           New York, New York 10020
                                                           Telephone: (212) 332-8840
                                                           Facsimile:     (212) 332-8855

                                                           Counsel to the Reorganized Debtor




24974835.2

                                                       3
